DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11 and 15 are rejected under 35 U.S.C. 103 as being obvious over Liancheng (CN105708306) in view of Tanio (JP 2016014546).  An English machine translation of Liancheng (CN105708306) and Tanio (JP 2016014546) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 1, Liancheng teaches an automatic (Pg 2, Par 10, automatic cooking) cooking device (microwave oven 100, Pg 4) comprising: a light emitter (Figs 1, 4, light source 220, Pg 9) configured to emit light (Pg 2, Par 9, Step A, Pg 9, last Par); a memory storing computer executable instructions (Pg 5, Par 2, cooking program, Pg 2, Par 11, cooking program inherently requiring memory); at least one processor (Fig 1, control processor 22, data processing chip 223, Pg 4, Pars 12-13) configured to execute the computer executable instructions; obtain characteristic information of the food material by performing spectroscopic analysis based on light reflected by emitting light of a wavelength band selected according to the information about the kind of the food material (Pg 2, Par 11, Step B1, kind of food to be cooked, degree of freshness, degree of heating according to the spectral information), and control a cooking process of the food material, based on the information about the kind of the food material and the characteristic information of the food material (Pg 3, Pars 5-7); and a cooker (microwave oven 100) configured to operate according to the cooking process of the food material.  Liancheng discloses the claimed invention except for the light emitter configured to emit light of different wavelength bands; a photographing unit including an image sensor; the at least one processor configured to control the light emitter and the photographing unit to obtain information about a kind of a food material by performing vision recognition based on a captured image of the food material; obtain 
However, Tanio discloses the light emitter (Fig 1, light source unit 12, 0017) configured to emit light of different wavelength bands (0006, 0007, 0018, the light source 12 includes a plurality of types of light sources having different emission wavelengths); a photographing unit including an image sensor (Fig 1, imagining module 13, imaging unit 132 can use an image sensor such as a CCD or a CMOS, 0006, 0017, 0021); the at least one processor (Fig 1, control unit 16, 0017) configured to control the light emitter (12) and the photographing unit (13) to obtain information about a kind of a food material (0006-0008) by performing vision recognition based on a captured image of the food material (0017, the volume of the food is determined based on the size of the image of the reference object and the image of the food); obtain characteristic information of the food material of the food material by performing spectroscopic analysis based on light reflected by emitting light of a wavelength band selected from among the different wavelength bands (0017, acquires the spectral spectrum at each pixel; 0050-0058, component analysis unit 168) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking device of Liancheng having processor in connection with a spectrometer performing spectroscopic analysis with the light emitter configured to emit light of different wavelength bands; a photographing unit including an image sensor; the at least one processor configured to control the light emitter and the photographing unit to obtain information about a kind of a food material by performing 
With respect to the limitations of claims 8 and 15, Laincheng teaches an automatic cooking method (Pg 2, Par 10, automatic cooking) comprising: obtaining characteristic information of the food material  by performing spectroscopic analysis (Pg 2, Pars 9, 11, spectral detection) based on light reflected by emitting, to the food material; light of a wavelength band (Figs 1, 4, light source 220, Pg 9) selected according to the information about the kind of the food material (Pg 2, Par 11, Step B1, kind of food to be cooked, degree of freshness, degree of heating according to the spectral information); and controlling a cooking process of the food material, based on the information about the kind of the food material and the characteristic information of the food material (Pg 3, Pars 5-7), the information about the kind of the food material and the characteristic information of the food material are obtained by a light emitter (light source 220) which emits light.  Laincheng discloses the claimed invention except for obtaining information about a kind of a food material by performing vision recognition based on a captured image of the food material, the information about the kind of the food material and the obtaining characteristic information of the food material by 
However, Tanio discloses obtaining information about a kind of a food material  (0006-0008) by performing vision recognition based on a captured image of the food material (0017, the volume of the food is determined based on the size of the image of the reference object and the image of the food)
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking method of Liancheng having processor in connection with a spectrometer performing spectroscopic analysis with obtaining information about a kind of a food material by performing vision recognition based on a captured image of the food material, the information about the kind of the food material and the obtaining characteristic information of the food material by performing spectroscopic analysis based on light of a wavelength band selected from among different wavelength bands by a light emitter which emits light of different wavelength bands and a photographing unit including an image sensor; a non-transitory computer-readable recording medium storing a program for executing the method of claim 8 in a computer of Tanio for the purpose of providing a known processor, spectrometer, photographing unit that is suitable for estimating specific gravity and estimated volume of the food item, whereby the mass of the measurement object can be estimated more accurately, and the component analysis of the measurement object can be performed with high accuracy (0007).  It would also have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking method of Liancheng having a computer processing unit with the non-transitory computer-readable recording medium storing a program for executing the method of claim 8 in a computer of Tanio for the purpose of providing a known storage medium that is suitable for storing program instructions.
With respect to the limitations of claims 2 and 9, Tanio discloses the at least one processor is further configured to: select a wavelength band corresponding to the information about the kind of the food material (0006, and a spectral element capable of 
With respect to the limitations of claims 3 and 10, Liancheng in view of Tanio discloses the at least one processor is further configured to obtain an optimum recipe using the food material and control the cooking process according to the recipe by comparing the information about the kind of the food material and the characteristic information of the food material (Liancheng, Abstract, Pg 9, Par 1, setting a corresponding cooking procedure and/or adjusting a set cooking procedure according to the spectrum information) before cooking with a database of food material information (as disclosed by Tanio, 0006, specific gravity database).
With respect to the limitations of claims 4 and 11, Laincheng discloses the at least one processor is further configured to estimate a cooked state of the food material or an end of a cooking time by selectively emitting light of a wavelength band used for obtaining predefined sensing information according to a progress of the cooking process of the food material (Pg 3, Par 7; Pg 7, Par 5, stop cooking when the food shows the best taste).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being obvious over Liancheng (CN105708306) in view of Tanio (JP 2016014546) as applied to claims 1 and 8, further in view of Takazume (US 4,633,065).
With respect to the limitations of claims 6 and 13, Liancheng in view of Tanio discloses the claimed invention except for further comprising a probe configured to obtain information about an internal temperature and composition of the food material, and wherein the at least one processor is further configured to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the food material and the information about the internal temperature and composition of the food material.
However, Takazume discloses further comprising a probe (Fig 1, temperature sensing probe 18, Col 2) configured to obtain information about an internal temperature and composition of the food material, and the at least one processor is further configured to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic information of the food material and the information about the internal temperature and composition of the food material (Col 1, Lines 40-55) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the automatic cooking device of Liancheng in view of Tanio having processor in connection with a spectrometer with the further comprising a probe configured to obtain information about an internal temperature and composition of the food material, and wherein the at least one processor is further configured to control the cooking process of the food material by identifying a cooked state of the food material, based on the characteristic Probe

Allowable Subject Matter
Claims 7 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
Claims 1, 2, 5, 8 and 12 have been amended.  
Claims 1-15 are pending.

Response to Arguments
The 35 U.S.C 112 rejection of claims 5 and 12 for lack of antecedent basis has been withdrawn in view of the claim amendments.
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.  
The applicant has argued on pages 9-11 about claims 1 and 8 that Liancheng in view of Tanio fails to discloses the limitations of “emitting light of a wavelength band selected from among different wavelength bands according to the information about the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/2/2022